Citation Nr: 0500479	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-20 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from September 27, 2001, to 
September 28, 2001. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
October 1960, and from November 1961 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Boise, Idaho.  The 
veteran testified before the undersigned at a hearing held at 
the Boise, Idaho Regional Office in October 2004.


FINDINGS OF FACT

1.  Service connection is not in effect for cardiovascular 
disease, none of the veteran's service-connected disorders is 
rated more than 20 percent disabling, and the combined 
disability rating for the veteran's disorders is 70 percent.

2.  The veteran presented on the morning of September 27, 
2001, to a medical clinic with symptoms of unstable chest 
pain; his condition was considered emergent and he was 
airlifted to a private hospital in Boise, Idaho later that 
morning.

3.  On arriving at the private hospital in Boise, Idaho, at 
11:33 a.m., the veteran was admitted based on a diagnosis of 
unstable angina and was scheduled for cardiac catheterization 
in light of his history of severe cardiovascular disease.

4.  The veteran underwent cardiac catheterization at 2:26 
p.m. on the day of admission and was returned to his room by 
3:00 p.m.  The cardiac catheterization revealed that the 
veteran's chest pain was not cardiac in origin.

5.  The veteran was held for observation following the 
cardiac catheterization, and was released from 
hospitalization the next morning, less than 24 hours after 
his admission.

6.  The veteran was enrolled in the VA health care system as 
of September 27, 2001, and had been treated by VA as recently 
as April 2000.

7.  At the time he was hospitalized in September 2001, the 
veteran did not have insurance coverage under a health plan.

8.  The veteran is financially liable to the private hospital 
for his emergency health care for the period from September 
27, 2001, to September 28, 2001.

9.  A VA medical center was located within four miles from 
the private hospital to which the veteran was airlifted; that 
VA medical center does not have a cardiac care unit.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility from September 27, 2001, to September 28, 
2001, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment or 
reimbursement of unauthorized medical expenses resulting from 
his emergency treatment at a private facility from September 
27, 2001, to September 28, 2001.

Service connection is not in effect for cardiovascular 
disability.  Service connection is in effect for gout, 
evaluated as 20 percent disabling; for diabetes mellitus, 
evaluated as 20 percent disabling; for peripheral neuropathy 
of the lower extremities, each evaluated as 20 percent 
disabling; and for low back disability, evaluated as 10 
percent disabling.  The combined disability evaluation for 
the veteran's service-connected disabilities is 70 percent, 
effective May 8, 2001.  The veteran has not been rated as 
totally and permanently disabled.

A private hospital report for November to December 1992 shows 
that the veteran was admitted for chest discomfort ultimately 
determined to be related to high grade stenosis; he underwent 
single vessel percutaneous transluminal coronary angioplasty, 
and at discharge was advised to seek prompt medical attention 
for any recurrence of ischemic coronary or anginal type 
symptoms not well relieved by sublingual nitroglycerin.

VA treatment records on file from the Boise, Idaho VAMC for 
March 2000 to March 2002 contain an April 2000 entry noting 
that the veteran had undergone two angioplasties in the past 
(the last in February 1999), and was currently experiencing 
fleeting chest pain without the need for nitroglycerin.  An 
October 2001 entry indicates that the veteran was still 
experiencing some chest discomfort; his coronary artery 
disease was assessed as stable.

Medical records from the Saint Alphonsus Regional Medical 
Center located in Boise, Idaho show that on September 27, 
2001, the veteran was sent 68 miles by helicopter to that 
facility on an emergent basis from a private clinic based on 
the veteran's development of unstable chest pain; the clinic 
indicated that it was not equipped for cardiac evaluation of 
the veteran and that his clinical condition required prompt 
attention.  On arrival at the hospital the veteran was met by 
a private physician who was familiar with his past history of 
cardiovascular problems, and who decided at 11:33 a.m. to 
directly admit the veteran to the hospital in light of the 
chest pain.  

The admission summary for September 27, 2001, notes that the 
veteran had known coronary artery disease with a past history 
of angioplasty in 1992 for a severely stenosed artery, and 
that he last presented in February 1999 with complaints of 
unstable angina requiring cardiac catheterization that had 
demonstrated severe stenosis in a second artery.  The summary 
notes that for several days prior to the admission, the 
veteran had experienced recurrent chest pain, and that the 
pain had become severe the morning of admission with symptoms 
including marked shortness of breath, diaphoresis, dizziness 
and left arm numbness.  The summary noted that the referring 
clinic treated the veteran with two sublingual nitroglycerin, 
and that the veteran became pain free after the 
administration of the nitroglycerin; electrocardiograms 
provided by the clinic were normal.  The summary indicates 
that the veteran was nevertheless thought to have unstable 
angina, with his symptoms in some respects classical, and in 
other respects atypical, for angina.  The admitting 
physician, relying on his personal familiarity with the 
veteran's medical history, concluded that the veteran was 
experiencing a progression of his coronary artery disease and 
unstable angina, although there was no immediate evidence of 
an acute myocardial infarction.  The admitting physician also 
recommended that the veteran undergo prompt cardiac 
catheterization in light of the history of coronary artery 
disease and symptoms.

The hospital records show that the veteran thereafter 
underwent left heart catheterization, left ventriculography 
and selective coronary angiography at 2:22 p.m.; the 
procedure ended at 2:39 p.m. and the veteran was returned to 
his room several minutes later.  The studies revealed non-
obstructive atherosclerotic coronary artery disease and 
normal left ventricular function.  Based on the above 
findings, the veteran's treating physician determined that 
the chest pain was non-cardiac in nature.  The veteran was 
thereafter discharged on September 28, 2001.  

Administrative hospital records associated with the veteran's 
September 2001 treatment show that at the time of 
hospitalization he was unemployed and had no health 
insurance.  The invoice for the medical services provided the 
veteran on the two days at issue show that almost all of the 
charges were related to the treatment up to and including the 
catheterization.

The record reflects that the VAMC determined that the veteran 
was not entitled to payment or reimbursement of the 
unauthorized medical expenses incurred on September 27, 2001, 
and September 28, 2001.  The VAMC in essence determined that 
the veteran was stable at the time he was admitted to the 
private hospital, and that he should have been transferred 
immediately to the VAMC for the treatment of his symptoms.  
The VAMC determined that the veteran had as easy access to 
the VAMC as to the private hospital, and that a VA medical 
facility was therefore feasibly available.  According to the 
VAMC, on March 20, 2002, an invoice from the private clinic 
which initially treated the veteran on September 27, 2001, 
was paid in March 2002.

At his October 2004 hearing before the undersigned, the 
veteran testified that he was living 150 miles from Boise, 
Idaho when he began experiencing severe chest pains.  He 
indicated that he called the Boise VAMC and was told by a 
nurse to take a nitroglycerin tablet and seek attention at a 
medical facility.  He testified that the next day he drove to 
a private clinic 30 miles away for treatment of his symptoms, 
at which time the physician's assistant located at the clinic 
arranged for him to be flown to a medical facility in Boise.  
The veteran indicated that he was met at the private hospital 
by his regular treating physician, who determined that his 
condition was not stable, and who scheduled him for an 
angiogram within an hour of his arrival in light of his 
history of past angiograms showing significant blockage of 
his arteries.  The veteran indicated that the angiogram was 
negative for any indication of cardiac abnormalities 
requiring immediate attention, and that he was kept overnight 
and released in the morning.  The veteran's spouse testified 
that the Boise VAMC did not have a helicopter pad, and the 
veteran testified that the VAMC did not have any 
cardiologists on staff.  The veteran testified that at the 
time of his care in September 2001, he did not have any 
health insurance. 


Analysis

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or

(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria, as the 
evidence shows, and the veteran does not dispute, that the 
treatment he received from September 27, 2001, to September 
28, 2001, was for a nonservice-connected disorder not 
associated with or aggravating an adjudicated service-
connected disability.  Moreover, the veteran was not rated as 
permanently and totally disabled and was not participating in 
a rehabilitation program at the time of his care in September 
2001.  Accordingly, there is no basis to establish 
entitlement to payment or reimbursement under 38 C.F.R. § 
17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2004).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, 113 Stat. 1556.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) * * * * *

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
(U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002 (2004).

In this case the Board finds that the veteran does satisfy 
the criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses at issue.  The veteran 
clearly was enrolled in the VA health care system and had 
received treatment from the VAMC in the preceding 24 months.  
Moreover, there is no indication that at the time he was 
treated at the non-VA hospital in September 2001 that he had 
coverage under a health insurance plan.  The records show 
that while the veteran's chest pains had been relieved by 
nitroglycerin by the time he arrived at the Saint Alphonsus 
facility, the admitting physician, who was familiar with the 
veteran's cardiac condition and past history of 
angioplasties, determined that the veteran's angina remained 
unstable and that cardiac catheterization was required.  
After reviewing the veteran's medical and surgical history 
and evidence concerning his symptoms at admission, the Board 
finds that the veteran's condition had not stabilized by the 
time he arrived at the hospital, and did not stabilize until 
sometime after the cardiac catheterization.  Moreover, given 
that the veteran's symptoms in September 2001 were similar to 
those which in the past had been associated with severe 
stenosis requiring angioplasty, the Board finds that a 
prudent layperson in the veteran's position would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.

Although the Boise VAMC is located less than four miles from 
the Saint Alphonsus facility, the Board has determined that 
the VAMC in fact is not equipped with any type of coronary 
care unit.  Given that the veteran's symptoms prior to his 
catheterization were symptomatic of an emergent 
cardiovascular condition, the Board finds that an attempt to 
use the VAMC would not have been considered reasonable by a 
prudent layperson.  The Board notes in this regard that while 
the veteran has received treatment from the VAMC for his 
cardiovascular condition, that treatment appears to be 
limited to the prescribing of medication.

The Board notes that by 3 p.m. on the day of admission, it 
was apparent that the veteran's chest pains were not cardiac 
in origin, but that the veteran was nevertheless kept 
overnight for observation rather than transferred to the 
VAMC.  The Board points out, however, that cardiac 
catheterization is an invasive procedure which prevents the 
non-emergency immediate transfer of a patient to another 
facility, and that is it unclear from the record when the 
veteran stabilized after the procedure to the point where he 
could reasonably have been transferred to the VAMC.

In sum, the Board finds that the veteran has met the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from his emergency treatment from September 27, 
2001, to September 28, 2001.

The Board notes that inasmuch as disposition of the instant 
appeal is governed by the provisions of chapter 71 of title 
38 of the United States Code, neither the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, nor the implementing regulations of the VCAA codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004) are applicable to the veteran's claim.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).


ORDER

Entitlement to payment or reimbursement for the reasonable 
value of emergency services rendered at a private medical 
facility from September 27, 2001, to September 28, 2001, is 
granted.






	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


